DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-10, 17 and 20) in the reply filed on 11/5/2022 is acknowledged.  Claims 1-10, 17 and 20 are currently examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210224696 A1 (Nasr-Azadani), in view of Khorshid, M., Abou-El-Enien, T. and Soliman, G., 2015. A comparison among support vector machine and other machine learning classification algorithms. IPASJ International Journal of Computer Science (IIJCS) (Khorshid) and in further view of Novaković, J.D., Veljović, A., Ilić, S.S., Papić, Ž. and Milica, T., 2017. Evaluation of classification models in machine learning. Theory and Applications of Mathematics & Computer Science, 7(1), pp.39-46 (Novaković) and US 20200042825 A1 (Nguyen).
Regarding Claims 1, 9 and 15 Nasr-Azadani teaches:
An apparatus comprising: a selection metric analyzer to: compute a first selection metric based on a first set of ordered output values from a first candidate machine learning engine and a set of reference data values; compute a second selection metric based on a second set of ordered output values from a second candidate machine learning engine and the set of reference data values; and a machine learning engine replacer to determine whether to replace an active machine learning engine with at least one of the first candidate machine learning engine or the second candidate machine learning engine based on the first selection metric and the second selection metric (Nasr-Azadani: Figs. 8-10 and [0029]-[0040], a system configuration and method of updating/replacing machine learning model due to model performance degradation caused by concept drift; the original model (i.e. reference model) has a performance metric, e.g. accuracy, and the original model can suffer performance degradation due to concept drift, see Figs. 7A-F; when a concept drift is detected, the model is updated (i.e. using first, 2nd and/or nth candidate model) and new performance is measured in reference to the original model, and in case of performance reach a performance level, the new model is deployed, i.e. replacing the reference model, to production).
Nasr-Azadani does not illustrate explicitly on method of calculating and comparing performance metrics among machine learning models. However, Khorshid teaches (Khorshid: Chapter 5, performance comparisons among a set of machine learning models with the same dataset; performance metrics include accuracy, precision, recall and F-Measure, where Novakovic, Chapter 3, illustrates detailed methods of calculating some of these performance parameters).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nasr-Azadani with calculating and comparing performance metrics among machine learning models as further taught by Khorshid and Novakovic. The advantage of doing so is to provide a mechanism to find the optimal solution from various classification models (Novakovic: Abstract).
Nasr-Azadani does not illustrate explicitly on output values of machine learning model. However, Nguyen teaches (Nguyen: classification results are listed in either ordered values of Fig. 3 or unordered values of Fig. 7).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nasr-Azadani with output values of machine learning model as further taught by Nguyen. The advantage of doing so is to provide a systematic method to determine optimal neural network model among a set of candidate models for an application (Nguyen: Abstract).
Regarding Claims 2, 10 and 16, Nasr-Azadani as modified teaches all elements of Claims 1, 9 and 15 respectively. Nasr-Azadani as modified further teaches:
The apparatus of claim 1, wherein the first set of ordered output values are ranked by order of importance based on a configuration of the first candidate machine learning engine, and the second set of ordered output values are ranked by order of importance based on a configuration of the second candidate machine learning engine (Nguyen: Fig. 3 and 7).
Regarding Claims 3, 11 and 17, Nasr-Azadani as modified teaches all elements of Claims 1, 9 and 15 respectively. Nasr-Azadani as modified further teaches:
The apparatus of claim 2, wherein the set of reference data values includes unordered reference data values that are utilized to determine consecutive highest rankings in the first set of ordered output values from the first machine learning engine and the second set of ordered output values from second first machine learning engine (Nguyen: Fig. 3 and 7).
Regarding Claim 8, Nasr-Azadani as modified teaches all elements of Claim 1. Nasr-Azadani as modified further teaches:
The apparatus of claim 1, wherein determining whether to replace the active machine learning engine with at least one of the first candidate machine learning engine or the second candidate machine learning engine further includes the selection metric analyzer to: compare the first selection metric to the second selection metric to identify the lowest selection metric; compare the lowest selection metric to a threshold to determine if the at least one of the first candidate machine learning engine or the second candidate machine learning should replace the active machine learning engine; and replace the active machine learning engine with the at least one of the first candidate machine learning engine or the second candidate machine learning when the lowest selection metric satisfies the threshold (Nasr-Azadani: Fig. 8-9).
Allowable Subject Matter
The Claims 4-7, 12-14 and 18-20 are objected to as being dependent upon rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649